  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 1 of 30 - Page ID # 476




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNION PACIFIC RAILROAD COMPANY,

                        Plaintiff,                                     8:20-CV-516

        vs.
                                                            PRELIMINARY INJUNCTION

BROTHERHOOD OF MAINTENANCE OF
WAY EMPLOYES DIVISION OF THE
INTERNATIONAL BROTHERHOOD OF
TEAMSTERS,

                        Defendant.


       This matter came on for hearing on Plaintiff’s Motion for Preliminary Injunction, Filing 6,

on the 5th day of January, 2021. Plaintiff and Defendant appeared by counsel of record. The Court

previously granted Plaintiff’s Motion for Temporary Restraining Order. Filing 24. The Court heard

the testimony of witnesses in open court by both sides and permitted cross-examination of the

same. Having reviewed the pleadings, arguments, evidence, and testimony in the record, the Court

concludes Plaintiff’s Motion for Preliminary Injunction should be granted.

                                       I.     BACKGROUND

       Plaintiff, Union Pacific Railroad Company (“Union Pacific”), is a Class I railroad operating

and providing freight transportation services covering 32,000 miles in twenty-three states. Filing

1 at 2; Filing 8-1 at 1. It is the second largest freight rail system in the United States, employs

approximately 30,000 people, and provides transportation services to approximately 10,000

customers. Filing 8-1 at 2-3. Union Pacific provides transportation services to many manufacturers

throughout the country, transporting a variety of goods, often on a time-sensitive basis. Filing 8-1

at 2-3. The railroad is the largest shipper of finished automobiles west of the Mississippi River and



                                                 1
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 2 of 30 - Page ID # 477




a major shipper of grain and coal. Filing 8-1 at 2-3. Union Pacific also transports products and raw

materials used for public health and safety, some of which cannot be shipped by truck. Filing 8-1

at 3. Union Pacific generated around $54 million per day in operating revenue in the last fiscal

year, equating to around $22 million per day net operating income. Filing 8-1 at 4.

          Defendant, the Brotherhood of Maintenance of Way Employes Division of the

International Brotherhood of Teamsters (“BMWED”), is a labor organization that represents

Union Pacific employees in the craft or class of maintenance of way. Filing 1 at 2-3. BMWED and

Union Pacific are parties to multiple collective-bargaining agreements (“CBAs”) that govern rates

of pay, rules, and working conditions of Union Pacific employees represented by BMWED. Filing

1 at 3.

          Union Pacific is a member of a collective-bargaining organization of large railroads

represented by the National Carriers’ Conference Committee (“NCCC”) of the National Railway

Labor Conference (“NRLC”). Filing 1 at 4. NCCC negotiates with multiple unions nationwide to

form CBAs on behalf of its member railroads in what is known as national handling. On November

1, 2019, NCCC, acting on behalf of Union Pacific and other member carriers, served BMWED

with formal notice, known as Section 6 notice, as required under the Railway Labor Act (“RLA”),

45 U.S.C. § 151 et seq., beginning the bargaining process designed to lead to a new CBA between

BMWED and the railroads. Filing 1 at 4; see 45 U.S.C. § 156 (“Carriers and representatives of the

employees shall give at least thirty days’ written notice of an intended change in agreements

affecting rates of pay, rules, or working conditions . . . .”). BMWED served its own Section 6

notice of demands for increased pay and additional paid time off for the employees it represents

on November 4, 2019, in accordance with the RLA. Filing 1 at 4; Filing 22-2; see 45 U.S.C. § 156.

In its notice, BMWED sought a seven percent per annum wage increase for its members and cost



                                                 2
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 3 of 30 - Page ID # 478




of living allowances adjusted annually only for rising costs, both retroactive to January 1, 2020;

increased travel allowances; reduced out-of-pocket healthcare expenses; per diem payments at the

transportation industry national rate, as adjusted annually by the federal government; paid leave

compensation determined by the number of hours each employee is assigned to work and amended

“[v]acation and personal day qualifications to reflect mainstream practices”; and that all training

and testing occur during regular hours and employees be paid for testing and training time at their

assigned rate. Filing 22-2 at 3-4. NCCC and BMWED have remained in bargaining since the

notices were served, and neither party has sought mediation services from the National Mediation

Board. Filing 1 at 4.

        On March 11, 2020, officers of multiple rail-workers’ unions wrote the Chairman of the

NRLC, Brendan Branon, requesting a coordinated response by NRLC-member railroads,

including Union Pacific, to the COVID-19 pandemic. Filing 1-1. The unions requested the

railroads adhere to Center for Disease Control (“CDC”) guidelines for mitigating COVID-19, that

all attendance policies be suspended, that employees required to quarantine not be subject to

discipline, and that quarantined employees receive paid leave for missed work. Filing 1-1 at 2-3.

By letter dated March 13, 2020, Branon advised the unions that NRLC-member railroads were

working with “their medical experts to implement and maintain prevention and response

measures” consistent with CDC guidelines and the unions should address their concerns with the

individual rail carriers. Filing 1-2.

        On March 19, 2020, BMWED’s president wrote to Union Pacific’s chairman and CEO

requesting copies of COVID-19-related preventative and response plans and attendance policies

concerning BMWED-represented employees. Filing 1-3. On March 30, 2020, the Union Pacific

Vice President of Mechanical and Engineering responded to the request, noting that Union Pacific



                                                3
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 4 of 30 - Page ID # 479




was endeavoring to follow CDC guidelines and providing a link for Union Pacific’s intranet site

where the railroad’s documents and instructions concerning its COVID-19 practices and policies

were posted. Filing 1-4. The Vice President of Mechanical and Engineering also noted the fluidity

of the situation, the need to check the intranet site often due to constant updates, and that Union

Pacific had established a daily call with senior staff and union personnel to share information and

hear the concerns of the unions. Filing 1-4. In late March, Union Pacific adopted a policy providing

fourteen days paid leave for those employees who were directed to quarantine due to workplace

exposure to COVID-19 and instituted policies requiring social distancing and face coverings.

Filing 1 at 6. The current guidance provides that Union Pacific employees can only receive

payment for one fourteen-day quarantine period and only if they are exposed to COVID-19 at

work. Filing 1 at 6; Filing 35-5 at 1. Rod Doerr, Union Pacific Vice President of Labor relations,

testified that Union Pacific’s supplemental pay policy does not apply when an employee is exposed

to COVID-19 outside of work in order “to incent[ivize] the correct behavior [and n]ot to take on

risky activities while one is off company property.” This was the result of a few early cases where

an employee had “gone to concerts and then would return from those kind of events knowing that

they were risky and bring that information to [Union Pacific] and then expect to be quarantined.”

Doerr testified that employees can nevertheless use vacation, sick, or other paid leave if required

to quarantine for non-work-related exposures.

       On March 20, 2020, two other rail labor unions, the Brotherhood of Locomotive Engineers

and Trainmen and the International Association of Sheet Metal, Air, Rail, and Transportation

Workers – Transportation Division, filed a petition with the Federal Railroad Administration

(“FRA”) seeking an emergency order pursuant to the Federal Railroad Safety Act of 1970

(“FRSA”), 49 U.S.C. § 20101 et seq., “to address safety conditions arising from the novel



                                                 4
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 5 of 30 - Page ID # 480




coronavirus (COVID-19) emergency” and to standardize and identify best practices in the industry

for mitigating the spread of the virus and protecting employees. Filing 1-5 at 1. The FRA issued a

Safety Advisory encouraging railroads to adhere to CDC guidelines and incorporate industry best

practices regarding the pandemic. Filing 1 at 7. The FRA declined to issue an emergency order,

however. Filing 1-6.

       On July 2, 2020, BMWED’s President again wrote to Union Pacific’s Chairman and CEO,

submitting for the railroad’s consideration a thirteen-page “white paper” document detailing

COVID-19 mitigation guidelines and procedures BMWED sought to have Union Pacific

implement. Filing 1-7. Doerr responded on July 14, 2020, writing to BMWED that Union Pacific

has a qualified pandemic team that assesses the latest pandemic-related information made available

by the government, and the railroad’s programs comply with CDC guidance. Filing 1-8. BMWED

responded by letter dated July 21, 2020, maintaining its opinion that “the only way to achieve the

necessary, safe working conditions” was to implement the testing, temperature-taking, and

contact-tracing procedures provided in the white paper BMWED sent with its July 2, 2020, letter

which would provide paid leave for employees who tested positive, who were found to have a

temperature exceeding 100.4 degrees, or who had been exposed to other employees who tested

positive for COVID-19. Filing 1-9.

       On September 24, 2020, BMWED wrote Union Pacific again, contending Union Pacific’s

“Covid-19 protocols don’t go far enough to protect their valuable employees and the public” and

again urging Union Pacific to adopt a safety program in line with the suggestions provided in the

July 2, 2020, white paper. Filing 1-10 at 4. Union Pacific responded on October 6, 2020, informing

BMWED that while it appreciated the suggestions and would implement some of them, Union




                                                5
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 6 of 30 - Page ID # 481




Pacific would “not advance several BMWED outlined recommendations as they would have the

detrimental effect of creating an atmosphere of false security.” Filing 1-11.

       On December 18, 2020, Union Pacific received a letter, dated December 17, 2020, from

BMWED General Chairman, Tony Cardwell. Filing 1 at 9; Filing 1-12. In the letter, Cardwell

stated that if BMWED’s demands were not met within ten days, “BMWED will declare a health

and safety emergency because of the imminent threat to its members of serious injury or death,

and will call for a cessation of work if UP does not take the necessary corrective actions.” Filing

1-12 at 4. BMWED made six demands including: (1) Union Pacific was to continue paying

employees absent from work for “any . . . Covid-19 related reason”; (2) Union Pacific was to

provide access to COVID-19 testing on the job site and on company time; (3) Union Pacific was

to provide for employees to have their temperatures checked at the start of each shift, and any

employee having a temperature exceeding 100.4 degrees was to be prohibited from work until

obtaining a negative COVID-19 test and paid any time missed as a result; (4) any employee

exposed to a person with COVID-19 in the workplace was to be quarantined for at least fourteen

days, required to obtain a negative COVID-19 test before returning to work, and would receive

pay for any time missed at work; (5) Union Pacific was to provide new face masks and hand

cleaner each day, ensure no employee be required to use a locker room, vehicle, or machine that

has not been sanitized within eight hours, and pay employees unable to work due to a lack of

personal protective equipment (“PPE”) or sanitization; and (6) Union Pacific was to require six-

foot social distancing be made a priority over daily tasks and require job briefing in the rare

instances when a task cannot be completed without employees coming within six feet of one

another. Filing 1-12 at 3-4. On December 19, 2020, Union Pacific’s Vice President of Labor

Relations spoke by phone with BMWED representatives including Cardwell and attempted to



                                                 6
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 7 of 30 - Page ID # 482




discuss the issues BMWED raised in its most recent letter. Filing 1 at 10; Filing 19-1 at 11.

BMWED representatives responded that their letter made their concerns clear. Filing 1 at 10; Filing

19-1 at 11.

       Union Pacific filed suit against BMWED on December 20, 2020, seeking declaratory and

injunctive relief and alleging that BMWED’s threatened work stoppage violates sections 2 and 6

of the RLA, 45 U.S.C. §§ 152, 156, and attempts to circumvent the statutory authority of the

National Mediation Board (“NMB”). Filing 1 at 16. BMWED contends that its threatened work

stoppage is unrelated to its collective-bargaining agreements with Union Pacific and is a protected

refusal to work under hazardous conditions pursuant to the FRSA. Filing 18 at 9 (citing 49 U.S.C.

§ 20109(b)(1)(B)). On December 21, 2020, Union Pacific moved for a temporary restraining order

and preliminary injunction preventing BMWED from commencing its threatened work stoppage.

Filing 6; Filing 7 at 1. The Court held a hearing and issued a temporary restraining order on

December 23, 2020, and, pursuant to the parties’ stipulation that any temporary restraining order

issued would not expire until January 8, 2021, set a hearing on the motion for preliminary

injunction for January 5, 2021. Filing 24; Filing 26.

       At the hearing on the preliminary injunction, Union Pacific presented the declaration and

testimony of Carrie Powers, Union Pacific’s Assistant Vice President of Financial Reporting and

Analysis. Filing 8-1. Powers averred that a work stoppage of Union Pacific’s services would

impact critical U.S. industries including the automotive market, grain transportation, and the

shipment of coal for providing electricity to millions of homes and businesses. Filing 8-1 at 1-4.

Powers also averred that a strike against Union Pacific would cause severe and irreparable financial

loss in the range of millions of dollars in lost revenue and business opportunities. Filing 8-1 at 5-




                                                 7
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 8 of 30 - Page ID # 483




6. Powers testified that because Union Pacific provides a service rather than goods, any stoppage

of work would result in a lost revenue which could not be recouped.

          Union Pacific also presented the declarations and testimony of Brant Hanquist, Nate

McLaughlin, Dr. Laura Gillis, and Russell Rohlfs, as well as the testimony of Rod Doerr and Jason

Rea. Filing 22. Hanquist is the General Director of Labor Relations for Union Pacific and described

the CBA bargaining process with BMWED, the COVID-19 Quarantine Leave Pay Policy, and the

ongoing dialogue between Union Pacific and BMWED to address COVID-19 concerns. Filing 22-

1 at 2.

          Nate McLaughlin, the General Director of Payroll Operations, described how employees

are paid when forced to quarantine due to COVID-19. Filing 22-5 at 2-3. According to Rohlfs,

Assistant Vice President of Engineering for Union Pacific’s Northern Region, Union Pacific

provides hand sanitizer and disinfecting wipes to all employees, cleans equipment regularly, has

taken steps to allow employees to maintain social distance whenever possible including during

transportation, and mandated that all employees wear facial coverings. Filing 22-6 at 2-4.

          Dr. Gillis, Chief Medical Officer for Union Pacific, leads the COVID-19 Pandemic

Response Team at Union Pacific. Filing 22-7 at 2. She elaborated on the team’s response and the

various actions it has undertaken to protect employees, including implementing safety protocols

and setting up a COVID-19 website. Filing 22-7 at 2-3. Dr. Gillis testified that Union Pacific has

formulated its COVID-19 response based on guidance from the CDC, with additional guidance

from infectious disease experts at the University of Nebraska Medical Center. She also confers

regularly with medical officers from other railroads, leveraging their additional experience. Union

Pacific has continued to update its policies as the CDC guidance has evolved. Dr. Gillis testified

that Union Pacific policy is to educate employees about social distancing and encourage employees



                                                8
  8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 9 of 30 - Page ID # 484




to maintain six feet of distance in the workplace whenever possible, citing Union Pacific’s written

policy made available to all employees on the company’s COVID-19 intranet page. See Filing 22-

10. She also testified that Union Pacific’s policy has evolved to encourage the use of face coverings

and that Union Pacific has worked to continue to supply higher-quality face masks and hand

sanitizer to employees when needed as the pandemic has progressed. Dr. Gillis also detailed Union

Pacific’s implementation of a contact-tracing program. She noted the program was developed

based on CDC guidance, and as the pandemic has evolved, the company’s contact tracers have

benefitted from online training provided by Johns Hopkins, supplemented by in-house training at

Union Pacific that addresses industry-specific contact-tracing concerns. Union Pacific also

mandates all employees receive training on the company’s COVID-19 protocols. Dr. Gillis

testified that Union Pacific decided against implementing on-site COVID-19 testing due in part to

the logistical challenges of the railroad’s geographically dispersed workforce, the lack of

established private-testing infrastructure and training, and the invasiveness of the tests. She also

cited the widespread availability of testing through local public-health authorities which would be

paid for by employee health insurance if costs were incurred. Dr. Gillis also explained that Union

Pacific does not require employee temperatures scans to screen for COVID-19 infection because

fever is not necessarily a good indicator given the potential for asymptomatic cases of the disease,

the ability of over-the-counter medications to lower temperatures, and higher likelihood of false

positives due to elevated body temperatures associated with the physical labor often performed by

Union Pacific employees. She also noted logistical challenges to temperature checking at remote

job sites and indicated employees with a fever would likely know they were ill and should comply

with company instructions to avoid reporting for duty when sick to prevent the spread of the

disease.



                                                 9
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 10 of 30 - Page ID # 485




       Union Pacific’s COVID-19 website contains information about Union Pacific’s mask

policy and availability of free cloth face coverings, Filing 22-8; Filing 22-9; outlines Union

Pacific’s social-distancing policy and cleaning protocols, Filing 22-10; Filing 22-11; describes

Union Pacific’s COVID-19 notification process, Filing 22-14; and provides additional resources

and updated information, Filing 22-12; Filing 22-13.

       Rod Doerr, the Vice President of Labor Relations at Union Pacific, testified regarding the

ongoing CBA-bargaining process between BMWED and Union Pacific. Doerr testified that

BMWED’s demands included a proposed seven percent wage increase, health and welfare

benefits, and more paid leave for employees. Doerr testified that BMWED’s demands contained

in its December 17 letter overlapped with its Section 6 demands because they relate to how much

time an employee is given off for COVID-19 reasons and how much an employee is paid for such

time off. Doerr also described the ongoing dialogue between Union Pacific BMWED to reach

proper safety protocols regarding COVID-19.

       BMWED and Union Pacific both submitted correspondence between Union Pacific and

BMWED concerning and leading up to the present dispute. See, e.g., Filing 19-2. BMWED also

submitted a letter, dated April 2, 2020, from three BMWED General Chairmen, including

Cardwell, to Union Pacific’s Vice President of Labor Relations detailing what BMWED perceived

as conflicts between some of Union Pacific’s COVID-19 policies and its collective-bargaining

agreement with BMWED. Filing 19-2 at 11-12.

       BMWED presented the testimony of Tony Cardwell and Joseph Nantista. Cardwell

elaborated on the inadequacies BMWED sees in Union Pacific’s approach to COVID-19 and the

risks it believes such shortcomings pose to workers. Filing 19-1. He also testified that social

distancing was not always possible for all types of work BMWED employees perform. He testified



                                               10
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 11 of 30 - Page ID # 486




that at times, he received complaints from employees that Union Pacific did not have enough

masks available for employees and that employees were not being compensated for missed work

time, even when exposed to the virus at work. He has also received complaints from Union Pacific

employees who were not compensated for a second quarantine following work exposure.

       On cross-examination, Cardwell admitted that BMWED’s demands in its December 17

strike letter “could have been seen as excessive” because BMWED’s ultimate “goal is to get the

employee’s straight time [earning] exception.” Cardwell also stated that if the strike is not

enjoined, BMWED intends to establish picket lines, fine members who elect to work, and would

expect other unions to respect its picket lines. He admitted such actions would cause a complete

shutdown of the Union Pacific railroad system.

       Nantista is the Joint Vice Chairman at Large of the United System Division of BMWED.

He assists BMWED members with submitting requests for medical leaves of absence. He testified

that employees have been denied compensation for non-work-related COVID-19 exposures

requiring them to quarantine.

       The Court has reviewed the parties’ submissions and arguments and makes the following

findings.

                                         II.    DISCUSSION

       Union Pacific seeks a preliminary injunction preventing BMWED from “directing, calling,

causing, approving, authorizing, instigating, conducting, threatening, continuing, encouraging,

inducing or engaging in any strike, self-help, sickout, concerted refusal to bid on advertised

assignments, absenting themselves from work, slowdown, work stoppage, refusal to work, job

action, picketing, or refusal to cross a picket line at or outside of the premises of or against Union

Pacific, and any and all acts of any kind whatsoever, in furtherance or support thereof”; “interfering



                                                 11
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 12 of 30 - Page ID # 487




in any manner with any person employed by Union Pacific while that person is performing his or

her work and duties for the carrier”; “seeking to resolve their major dispute with Union Pacific by

any means (including picketing, patrolling or economic pressure of any kind against Union Pacific

or any of its corporate affiliates or any person doing business with them, or any of them) other

than by pursuing the collective bargaining and mediation procedures contained in the Railway

Labor Act”; and “otherwise interfering with the normal business operations of Union Pacific.”

Union Pacific further requests the Court order BMWED to notify all officers and employees of the

preliminary injunction, order them to take all steps within their power to halt any strike, require

them to take all steps necessary to ensure compliance with the order, and notify the Court of the

steps it has taken to comply. The Court addresses whether it has the statutory authority to issue the

requested injunctive relief and whether such relief is proper.

                                   A. The Norris-LaGuardia Act

       Labor disputes are subject to the Norris-LaGuardia Act (“NLGA”), 29 U.S.C. § 101 et seq.

In the NLGA, Congress stripped federal courts of “jurisdiction to issue any . . . temporary or

permanent injunction in a case involving or growing out of a labor dispute, except in . . . strict

conformity” with various procedural requirements. 29 U.S.C. § 101. The NLGA also categorically

eliminates jurisdiction to enjoin certain types of conduct in “any labor dispute,” including work

stoppages and slowdowns. 29 U.S.C. § 104. However, where another statute specifically applies

to a labor dispute, its narrower provisions can create exceptions to the NLGA which allow a court

to issue injunctive relief. See, e.g., United Air Lines, Inc. v. Int’l Ass’n of Machinist & Aerospace

Workers, AFL-CIO, 243 F.3d 349, 362 (7th Cir. 2001) (“[W]here a challenged action violates

specific provisions of [a labor statute], ‘the specific provisions . . . take precedence over the more

general provisions of the [NLGA]’” (third alteration in original) (quoting Pittsburgh & Lake Erie



                                                 12
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 13 of 30 - Page ID # 488




R.R. Co. v. Ry. Labor Executives’ Ass’n, 491 U.S. 490, 513, 109 S. Ct. 2584, 105 L. Ed. 2d 415

(1989))).

       When a statutory exception permits a court to issue injunctive relief in a labor dispute, the

procedural requirements of the NLGA still apply. See United Air Lines, Inc., 243 F.3d at 363

(“[W]hen a carrier seeks to enjoin a strike against a union under the status quo provisions of the

RLA, the procedural provisions of the NLGA remain in effect.”); accord Delta Air Lines, Inc. v.

Air Line Pilots Ass’n, Int’l, 238 F.3d 1300, 1310 (11th Cir. 2001) (“[T]he general procedural

provisions of the NLGA still apply to this action [involving a labor dispute], even though the anti-

injunction portion of the NLGA does not . . . .”). These procedural requirements include the

following findings:

       (a) That unlawful acts have been threatened and will be committed unless restrained
       or have been committed and will be continued unless restrained, but no injunction
       or temporary restraining order shall be issued on account of any threat or unlawful
       act excepting against the person or persons, association, or organization making the
       threat or committing the unlawful act or actually authorizing or ratifying the same
       after actual knowledge thereof;

       (b) That substantial and irreparable injury to complainant’s property will follow;

       (c) That as to each item of relief granted greater injury will be inflicted upon
       complainant by the denial of relief than will be inflicted upon defendants by the
       granting of relief;

       (d) That complainant has no adequate remedy at law; and

       (e) That the public officers charged with the duty to protect complainant’s property
       are unable or unwilling to furnish adequate protection.

29 U.S.C. § 107. The NLGA further states that the court may not issue injunctive relief to a party

“who has failed to comply with any obligation imposed by law which is involved in the labor

dispute in question, or who has failed to make every reasonable effort to settle such dispute either




                                                13
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 14 of 30 - Page ID # 489




by negotiation or with the aid of any available governmental machinery of mediation or voluntary

arbitration.” 29 U.S.C. § 108.

          The parties here disagree over whether a specific statutory exception exists which would

permit the Court to issue injunctive relief in light of the NLGA. Union Pacific argues the RLA

allows the Court to issue an injunction while BMWED urges that the FRSA prohibits the requested

relief.

                                      B. The Railway Labor Act

          Union Pacific argues that the Railway Labor Act (“RLA”), 45 U.S.C. § 151 et seq., applies

to the present dispute and provides an exception to the NLGA’s prohibition on injunctive relief in

labor disputes. See Filing 7 at 15-16. BMWED, on the other hand, argues the RLA is inapplicable

to the present dispute because the proposed work stoppage is unrelated to the ongoing CBA

negotiating between the parties. Filing 33 at 5-6. The Court agrees with Union Pacific that the

RLA governs the present dispute.

          The RLA was enacted, among other reasons, “[t]o avoid any interruption to commerce or

to the operation of any carrier engaged therein,” and “to provide for the prompt and orderly

settlement of all disputes concerning rates of pay, rules, or working conditions.” 45 U.S.C. § 151a.

“The purposes of the Act include avoiding interruption to commerce, ensuring worker freedom of

association and the right to unionize, providing for the ‘prompt and orderly’ settlement of

employment related disputes, and securing the ‘complete independence’ of railroads and their

employees in matters of self-organization and in carrying out the Act’s other purposes.” Burlington

N. R. Co. v. United Transp. Union, 848 F.2d 856, 860 (8th Cir. 1988) (citing 45 U.S.C. § 151a).

In the RLA, Congress established separate procedures to resolve two different types of labor

disputes in the transportation industry, commonly referred to as major and minor disputes. Consol.



                                                 14
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 15 of 30 - Page ID # 490




Rail Corp. v. Ry. Labor Execs.’ Ass’n, 491 U.S. 299, 302, 109 S. Ct. 2477, 105 L. Ed. 2d 250

(1989). A major dispute concerns the formation or amendment of a collective-bargaining

agreement. Id.; see also Sheet Metal Workers’ Int’l Ass’n v. Burlington N. R. Co., 893 F.2d 199,

202 (8th Cir. 1990) (“Major disputes are . . . ‘disputes over the formation of collective agreements

or efforts to secure them’ and ‘arise where there is no such agreement or where it is sought to

change the terms of one, and therefore the issue is not whether an existing agreement controls the

controversy.’” (quoting Elgin, J. & E. Ry. v. Burley, 325 U.S. 711, 723, 65 S. Ct. 1282, 1290, 89

L. Ed. 1886 (1945))). The RLA’s process for resolving a major dispute is detailed and extensive,

including the giving of notice, 45 U.S.C. § 156, mediation by the NMB, 45 U.S.C. § 155, and

investigations and reports regarding disputes, 45 U.S.C. § 160. “Until they have exhausted those

procedures, the parties are obligated to maintain the status quo . . . .” Consol. Rail Corp., 491 U.S.

at 302, 109 S. Ct. at 2480, 105 L. Ed. 2d 250. Only once that process is complete may the company

or the union alter the status quo by engaging in a work slowdown or stoppage. Bhd. of R.R.

Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 378, 89 S. Ct. 1109, 22 L. Ed. 2d 344 (1969)

(“While the dispute is working its way through these stages [of the RLA], neither party may

unilaterally alter the status quo.”). Delaying the time at which labor or management may use

economic self-help encourages compromise and prevents interruptions to commerce or carriers’

operations. Id. If either side unilaterally alters the status quo during the bargaining and mediation

process, a court may issue an injunction to put a stop to that party’s illegal self-help and to restore

the status quo, and it may do so even without the traditional showing of irreparable injury to the

other party. See Consol. Rail Corp., 491 U.S. at 303, 109 S. Ct. at 2480, 105 L. Ed. 2d 250 (“The

district courts have subject-matter jurisdiction to enjoin a violation of the status quo pending

completion of the required procedures, without the customary showing of irreparable injury.”).



                                                  15
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 16 of 30 - Page ID # 491




        By contrast, a minor dispute involves a question about how to interpret an existing CBA,

like the meaning of a term or whether the agreement permits a certain action. Id.; accord Elgin, J.

& E. Ry. Co., 325 U.S. at 723, 65 S. Ct. at 1290, 89 L. Ed. 1886. As long as the contested “action

is arguably justified by the terms of the parties’ collective-bargaining agreement,” a court treats

the dispute as minor. Consol. Rail Corp., 491 U.S. at 307, 109 S. Ct. at 2483, 105 L. Ed. 2d 250;

Air Line Pilots Ass’n, Int’l v. E. Air Lines, Inc. (Eastern), 869 F.2d 1518, 1521 (D.C. Cir. 1989).

The resolution process for a minor dispute is less involved, and there is no “general statutory

obligation . . . to maintain the status quo” while that process is ongoing. Consol. Rail Corp., 491

U.S. at 307, 109 S. Ct. at 2483, 105 L. Ed. 2d 250. So although “[c]ourts may enjoin strikes arising

out of minor disputes” in limited circumstances, they generally may not enjoin other violations of

the status quo. Id.

        BMWED is demanding certain changes to Union Pacific’s COVID-19 response. BMWED

argues these changes are focused on health and safety concerns and because its “demand is strictly

related to the current Covid-19 crisis” it falls outside the scope of the ongoing CBA negotiations.

Filing 33 at 6. Union Pacific argues BMWED’s demands are primarily economic in nature and

therefore directly overlap with those made in its Section 6 notice. Filing 36 at 2. The Court

concludes this dispute arises out of the negotiation of a new CBA and is therefore a major dispute

under the RLA.

        Since November 1, 2019, the parties have been engaged in bargaining to negotiate a new

CBA. Filing 1 at 4. In its Section 6 notice, BMWED sought, among other items, a wage increase

and cost of living adjustment, reduced out-of-pocket healthcare expenses, and enhanced paid leave

compensation. Filing 22-2 at 3-4. BMWED’s strike letter demands pay for employees absent from

work for “any . . . Covid-19 related reason,” access to COVID-19 testing and temperature checks,



                                                16
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 17 of 30 - Page ID # 492




mandatory paid quarantine for exposed employees, provision of PPE or pay for employees who

lacked PPE, and mandatory social distancing. Filing 1-12 at 3-4. Additionally, BMWED’s strike

letter does not assert that any existing agreement with Union Pacific entitles it to the monetary

relief, additional paid time off, or changes to COVID-19 protocols that it now seeks. See Filing 1-

12. Rather, BMWED is aiming to establish entirely new rights that overlap with the rights it is

currently seeking to negotiate in the new CBA relating to pay and leave time. See Filing 1-12 at 3-

4. BMWED argues that because some of the measures relate to mask-wearing, social distancing,

and the provision of PPE, its entire request falls outside the economic demands of the CBA

bargaining process. Filing 33 at 7.

       Evidence and argument at the preliminary injunction hearing illustrates that BMWED’s

requests center around pay and leave time, the same rights involved in the ongoing CBA

negotiating process. For example, at the hearing on the preliminary injunction, BMWED’s attorney

conceded that BMWED is demanding payment from Union Pacific to stop the proposed strike,

stating, “[W]e ought to have this payment to protect our people.” This shows the economic

component is of primary importance in this dispute. Merely adding claims regarding health

measures does not remove BMWED’s economic demands from the ambit of the CBA. Indeed,

were that the case, BMWED could avoid the entire RLA process at any time simply by including

one non-pay-related demand. Furthermore, BMWED’s General Chairman, Tony Cardwell

admitted that BMWED’s December 17 letter represents excessive demands above and beyond

what BMWED actually expects, thus conceding BMWED is engaging in classic bargaining

behavior and further supporting that the threatened strike is part of the ongoing CBA negotiation.

Accordingly, the Court concludes this “dispute[] [is] over the formation of [a] collective




                                                17
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 18 of 30 - Page ID # 493




agreement[],” Sheet Metal Workers, 893 F.2d at 202, rather than whether an existing agreement

controls the controversy and is therefore a major dispute.

       Section 2 First of the RLA, 45 U.S.C. § 152 First, imposes a duty on carriers and employees

“to exert every reasonable effort to make and maintain agreements concerning rates of pay, rules,

and working conditions, and to settle all disputes, whether arising out of the application of such

agreements or otherwise, in order to avoid any interruption to commerce or to the operation of any

carrier growing out of any dispute between the carrier and the employees thereof.” 45 U.S.C. §

152. The Supreme Court has ruled that § 2 First “was designed to be a legal obligation, enforceable

by whatever appropriate means might be developed on a case-by-case basis.” Chicago & N. W.

Ry. Co. v. United Transp. Union, 402 U.S. 570, 577, 91 S. Ct. 1731, 1735, 29 L. Ed. 2d 187 (1971).

Strike injunctions may issue to enforce the duty under § 2 First when that remedy is “the only

practical, effective means of enforcing the duty.” Id. at 583, 91 S. Ct. at 1738, 29 L. Ed. 2d 187.

       Accordingly, because this is a major dispute, neither side can alter the status quo absent

following the extended procedures provided for in the RLA. Consol. Rail Corp, 491 U.S. at 302,

109 S. Ct. at 2480, 105 L. Ed. 2d 250. There is no dispute that the parties are in the early stages of

negotiating a new CBA per the RLA. Filing 1 at 4. BMWED has violated its legal obligation to

follow the RLA process and honor its duty under 45 U.S.C.§ 152. Thus, BMWED’s resort to self-

help unlawfully alters the status quo and is prohibited by the RLA.

       BMWED argues that if it has violated the RLA by threatening to strike in order to achieve

enhanced pay and leave, then Union Pacific is equally guilty of acting outside the CBA by

implementing a COVID-19 response to begin with. Filing 33 at 7. However, that is not the issue

before the Court. BMWED did not file suit or otherwise challenge Union Pacific’s actions as being

outside the RLA process. If BMWED had challenged Union Pacific’s actions, this could have



                                                 18
    8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 19 of 30 - Page ID # 494




placed in jeopardy the additional benefits that Union Pacific offered due to the pandemic, including

a $1,000 COVID-19 payment and paid quarantine time, which BMWED members have benefited

from.1 Even if the issue were properly raised, there is no evidence Union Pacific has acted to

violate the status quo. While BMWED has threatened a strike if its demands are not met, Union

Pacific has not undertaken or threatened any actions which would similarly disrupt the current

relationship between the parties. Rather, Union Pacific has exercised its preexisting right under the

CBA to hold employees out of service, in this case due to illness or exposure to COVID-19. This

is not a new right or change to the status quo which would violate the RLA. Furthermore, the

evidence shows that the current COVID-19 policies Union Pacific has in place have been the result

of ongoing dialogue between BMWED and Union Pacific, not a unilateral action by Union Pacific

to disrupt the status quo.

        The Court also finds Union Pacific’s requested injunctive relief is appropriate under the

NLGA. BMWED has threatened a strike unless restrained, which is unlawful under the RLA. See

29 U.S.C. § 107(a). Union Pacific has shown it will suffer substantial and irreparable injury if a

work stoppage occurs in the form of severe harm to its business and reputation. The harm to Union

Pacific if its preliminary injunction motion is not granted would be greater than the harm to

BMWED if it is granted. See 29 U.S.C. § 107(b) & (c). In particular, Union Pacific’s Assistant

Vice President of Financial Reporting and Analysis, Carrie J. Powers, averred that a work stoppage

of Union Pacific’s services would impact critical U.S. industries including the automotive market,

grain transportation, and the shipment of coal for providing electricity to millions of homes and

business. Filing 8-1 at 1-4. Powers also averred that a strike against Union Pacific would cause



1
 At oral argument, the attorneys for Union Pacific and BMWED agreed the COVID-19 compensation offered by
Union Pacific and accepted by BMWED employees was not required to be paid by any collective-bargaining
agreement.

                                                  19
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 20 of 30 - Page ID # 495




severe and irreparable financial loss in the range of millions of dollars in lost revenue and business

opportunities. Filing 8-1 at 5-6. In contrast, BMWED has no lawful interest in resorting to self-

help under these circumstances. Lastly, the Court finds there is no adequate remedy at law given

BMWED’s threatened violation of the RLA and that there are no public officers charged with

protecting Union Pacific’s interest who can provide adequate protection. See 29 U.S.C. § 107(d)

& (e). Accordingly, the issuance of a preliminary injunction is in accordance with both the RLA

and the NLGA.

                                 C. The Federal Railroad Safety Act

       BMWED argues that the RLA does not apply and that the present dispute is governed

exclusively by the FRSA, 49 U.S.C. § 20109. Filing 33 at 8-13. The FRSA provides a railroad

carrier “may not discharge, demote, suspend, reprimand, or in any other way discriminate against

an employee for . . . refusing to work when confronted by a hazardous safety or security condition

related to the performance of the employee’s duties” if certain prerequisite conditions exist. 49

U.S.C. § 20109(b)(1)(B). Those conditions include that the refusal is made in good faith; that a

reasonable individual under the circumstances would conclude “the hazardous condition presents

an imminent danger of death or serious injury” and “the urgency of the situation does not allow

sufficient time to eliminate the danger without such refusal”; and the employee has notified the

railroad carrier of the hazard. 49 U.S.C. § 20109(b)(2). BMWED argues this statute protects its

proposed strike because COVID-19 presents a hazardous condition which Union Pacific has failed

to adequately address. Filing 18 at 27-33. It further argues the FRSA protects the situation of a

threatened mass labor strike like that in the present case. Filing 33 at 8-9.

       First, the Court does not agree that this statute protects labor strikes as BMWED proposes.

The statutory language is clear that the FRSA is an anti-retaliation statute applicable when



                                                  20
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 21 of 30 - Page ID # 496




employees are unable to work due to hazards on the job. See 49 U.S.C. § 20109(b)(1)(B) (stating

the statute prohibits “discriminat[ing] against an employee”). Its protections do not mention labor

unions or mass labor strikes. BMWED points to a handful of cases in which courts have implied

the FRSA may indeed protect labor strikes. Filing 18 at 34. These cases are either non-binding in

this circuit or make such allusions in dicta, and the Court finds them unpersuasive in light of the

plain statutory language.

        However, even if the FRSA were to apply to threatened labor stoppages like the one at

hand, the Court does not find the statutory requirements would be satisfied. First, the COVID-19

pandemic does not present a “hazardous safety or security condition related to the performance of

the employee’s duties.” 49 U.S.C. § 20109(b)(2). The pandemic is not a work-specific safety

concern for the BMWED employees under the FRSA; that is, it is not a hazardous condition

“related to the performance” of BMWED employees’ duties. 49 U.S.C. § 20109(b)(2) (emphasis

added). Instead, the pandemic is, unfortunately, a worldwide and widespread problem confronting

not just the BMWED employees, but individuals of all walks of life. Thus, it does not constitute a

condition “related to the performance of the employee’s duties” for purposes of the FRSA. See,

e.g., Stokes v. Se. Pennsylvania Transportation Auth., 657 F. App'x 79, 82 (3d Cir. 2016) (finding

the FRSA did not apply where “the safety risk that Stokes identified was unconnected to railroad

safety, and thus her refusal to appear due to a non-work-related risk to her was not covered by the

FRSA.”); Ziparo v. CSX Transportation, Inc., 443 F. Supp. 3d 276, 297 (N.D.N.Y. 2020)

(“‘Hazardous safety or security conditions’ have generally been found to be physical conditions

that are within the control of the rail carrier employer; circumstances outside of the carrier’s control

and non-work related conditions are not included.”).




                                                  21
    8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 22 of 30 - Page ID # 497




         BMWED cites Kurec v. CSX Transportation, Inc., No. 518CV0670LEKTWD, 2020 WL

6484056 (N.D.N.Y. Nov. 4, 2020) for the proposition that the FRSA’s plain language does not

require the hazardous safety or security condition to be under the railroad’s control. See Filing 33

at 10-11. In Kurec, the railroad employee, an engineer, refused to report to work when he was

intoxicated. 2020 WL 6484056, at *6. Thus, his altered state was one “related to the performance”

of his job. In contrast, COVID-19 has no unique impact on BMWED employees’ job performance

and thus is neither under Union Pacific’s control nor “related to the performance of the employee’s

duties.” 49 U.S.C. § 20109(b)(2). Furthermore, the Kurec court cited the Stokes decision favorably

for the proposition that a claim under subsection (b)(1)(B) “requires the hazardous condition to be

‘related to the performance of the employee’s duties.’” Kurec, 2020 WL at 12, n.15 (quoting 49

U.S.C. §§ 20109(b)(1)(B)).2

         Secondly, a reasonable individual under the circumstances would not conclude that there

is “an imminent danger of death or serious injury” presented by the current situation. 49 U.S.C. §

20109(b)(2). First, Union Pacific has implemented certain safety measures for the protection of its

workers starting in the early days of the pandemic in March 2020. These measures included

complying with CDC guidance, Filing 1-8, voluntarily providing fourteen days’ paid leave for

those employees directed to quarantine for a work-related exposure, instituting policies requiring


2
  The Kurec court also noted the distinction between subsection (b)(1)(B) “tying the condition to the workplace” and
subsection (b)(1)(A) containing no such language. Kurec, 2020 WL at 12, n.15. Subsection (b)(1)(A) protects an
employee who reports a hazardous work condition whereas subsection (b)(1)(B) applies when an employee refuses to
work in light of a hazardous safety condition “related to the performance of the employees duties.” 49 U.S.C. §
20109(b)(2). The present threatened strike would therefore invoke 49 U.S.C. § 20109(b)(1)(B) rather than subsection
(b)(1)(A), thus requiring the nexus to job performance. However, many courts have held that even the lesser standard
in (b)(1)(A) requires work-specific, work-related conditions. See Lockhart v. Long Island R.R. Co., 266 F. Supp. 3d
659, 663 (S.D.N.Y. 2017), aff’d sub nom. Lockhart v. MTA Long Island R.R., 949 F.3d 75 (2d Cir. 2020) (“Indeed,
courts have uniformly held that subsections (b)(1)(A) and (c)(2) of the statute are limited to ‘work-related’ conditions
and injuries.”) (citing Stokes, 657 Fed. Appx. at 82; Port Auth. Trans–Hudson Corp. v. Sec’y, U.S. Dep’t of Labor,
776 F.3d 157, 163–68 (3d Cir. 2015); Murdock v. CSX Transp., Inc., No. 3:15-CV-1242, 2017 WL 1165995, at *4
(N.D. Ohio Mar. 29, 2017); Miller v. BNSF Ry. Co., No. 14-CV-2596, 2016 WL 2866152, at *14–15 (D. Kan. May,
17, 2016); Goad v. BNSF Ry. Co., No. 15-CV-0650, 2016 WL 7131597, at *2–4 (W.D. Mo. March 2, 2016)). There
is thus little dispute that a connection between the alleged hazard and job performance is required under the FRSA.

                                                          22
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 23 of 30 - Page ID # 498




social distancing and face coverings, regular cleaning of equipment, and providing hand sanitizer

and wipes to employees, Filing 1 at 6; Filing 22-6 at 2-4; Filing 22-7; Filing 22-8; Filing 22-9;

Filing 22-10; Filing 22-11. The evidence also shows the parties have been in regular

communication regarding evolving COVID-19 protocols since March 2020. See Filing 1-1; Filing

1-2; Filing 1-3; Filing 1-4; Filing 1-5; Filing 1-7; Filing 1-8; Filing 1-9; Filing 1-10; Filing 1-11;

Filing 1-12. BMWED claims Union Pacific’s response has been inadequate and that the recent

increase in COVID-19 cases combined with the mutation of the virus into a more transmissible

strain make the safety concern urgent. See Filing 1-12 at 1-2; Filing 33 at 11-12. In light of Union

Pacific’s already-implemented safety measures, on-going dialogue between the parties, and

continually-evolving safety procedures, the Court finds there is no “imminent danger of death or

serious injury” as defined by 49 U.S.C. § 20109(b)(2).

       Lastly, Union Pacific’s COVID-19 response itself does not constitute a “hazardous safety

or security condition” as BMWED argues. While BMWED takes issue with certain aspects of

Union Pacific’s COVID-19 protocol, it does not dispute that Union Pacific has, in fact,

implemented numerous safety measures, including some requested by BMWED. See Filing 18 at

10-16. Furthermore, witnesses testified that Union Pacific has continued to improve its response

to the pandemic, including securing higher-quality masks, locating hand sanitizer when it was in

short supply, and updating social-distancing requirements as CDC guidance has evolved. BMWED

seeks additional safety precautions that are either of marginal benefit because of the measures

already in place or, as in the case of on-site COVID-19 testing, unworkable. Furthermore, as set

forth above, BMWED’s primary demands are related to pay and leave time, not measures relating

to safety and health. The differences illustrated by the evidence presented over the level of




                                                 23
    8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 24 of 30 - Page ID # 499




protections needed and the semantics of implementing protections and paying workers during an

unprecedented health situation do not rise to the level of “hazardous” contemplated by the FRSA.3

         Accordingly, the Court finds the FRSA does not apply to the dispute at hand. Rather, the

RLA governs and, as set forth above, supports the issuance of the requested injunctive relief.4

                                               D. Dataphase Factors

         In deciding a motion for injunctive relief, the court generally considers “(1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d

109, 113 (8th Cir. 1981). The same factors apply in determining whether to issue a preliminary

injunction. Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472 (8th Cir. 1994). The burden of

establishing the propriety of issuing a preliminary injunction is on the movant. Id. “No single factor

is determinative.” WWP, Inc. v. Wounded Warriors, Inc., 566 F. Supp. 2d 970, 974 (D. Neb. 2008).

         That said, it is not entirely clear to what extent those factors apply when a railroad seeks to

enjoin a union from exercising self-help over a minor dispute under the RLA. See Air Line Pilots

Ass’n, Int’l v. Guilford Transp. Indus., 399 F.3d 89, 95-96 and n.3 (1st Cir. 2005) (applying the

same factors enumerated in Dataphase when analyzing a motion for preliminary injunction

alleging violations of the RLA); Nat’l Ry. Labor Conference v. Int’l Ass’n of Machinists &


3
  BMWED argues that the Court should defer the matter to the Occupational Safety and Health Administration to
determine whether the FRSA is satisfied. Filing 33 at 12. As set forth above, the Court finds the FRSA does not apply
to the present dispute and the RLA governs. Thus, no referral to OSHA for findings under the FRSA is warranted.
4
  BMWED asks the Court to impose reciprocal restrictions on Union Pacific should it find a preliminary injunction
should be issued. Filing 33 at 13. In particular, BMWED asks the Court to order Union Pacific to comply “with its
own Covid-19 policies and protocols.” Filing 33 at 13. At the preliminary injunction hearing, BMWED presented
evidence of a limited number of workers experiencing erroneous denials of payment, being unable to access masks
and hand sanitizer for a two-day period, and one incident of a transportation bus being overly crowded. These discrete
instances represent the difficulties of navigating new policies in an unprecedented global pandemic, not a willful,
coordinated effort by Union Pacific to circumvent its own safety policies. The Court does not find it necessary to
include a provision requiring Union Pacific to undertake specific actions it is already attempting to execute.

                                                         24
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 25 of 30 - Page ID # 500




Aerospace Workers, 830 F.2d 741, 750 n.7 (7th Cir. 1987) (noting the district court was obligated

“to apply the traditional standards necessary for determining whether or not to issue a preliminary

injunction, as well as to heed the particular concerns presented by the requirements of the Railway

Labor Act”); Pilots Representation Org. v. Airline Pilots Ass’n., Int’l, No. CIV. NO. 07-3580DSD,

2007 WL 2480349, at *4 (D. Minn. Aug. 24, 2007) (stating the Dataphase factor of irreparable

harm would apply in cases for injunctive relief governed by the NLGA); Boys Markets, Inc. v.

Retail Clerks Union, Local 770, 398 U.S. 235, 254–55, 90 S. Ct. 1583, 1594, 26 L. Ed. 2d 199

(1970) (holding where parties’ contractual obligation to arbitrate labor disputes is at issue in

considering an injunction, a district court must first find the parties are contractually bound to

arbitrate and then apply tradition standards for injunctive relief); Bhd. of Locomotive Engineers v.

Missouri-Kansas-Texas R. Co., 363 U.S. 528, 531, 80 S. Ct. 1326, 1328–29, 4 L. Ed. 2d 1379

(1960) (noting in the RLA/NLGA context that the court may attach conditions to injunctive relief

under traditional equitable principles). The Court need not resolve that question, however, because

it finds that the Dataphase factors also weigh in favor of injunctive relief and thus would not

change the above calculus.

       First, Union Pacific has shown it is likely to prevail on the merits of its Complaint. “In

deciding whether to grant a preliminary injunction, likelihood of success on the merits is most

significant.” S.J.W. ex rel. Wilson v. Lee’s Summit R-7 Sch. Dist., 696 F.3d 771, 776 (8th Cir.

2012) (internal quotation marks omitted) (quoting Minn. Ass’n of Nurse Anesthetists v. Unity

Hosp., 59 F.3d 80, 83 (8th Cir. 1995)). A movant need not prove it is more likely than not to

prevail, but “need only show a reasonable probability of success, that is, a ‘fair chance of

prevailing’” on the merits. Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir. 2013) (quoting Planned

Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc)).



                                                25
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 26 of 30 - Page ID # 501




       In its Complaint, Union Pacific seeks injunctive and declaratory relief. See Filing 1 at 16-

17. It sets forth three counts: Unlawful exercise of self-help under the RLA; breach of BMWED’s

duty to exercise reasonable efforts to make and maintain agreements under Section 2 First, 45

U.S.C. § 152; and declaratory relief that the FRSA does not protect BMWED’s threatened strike.

Filing 1 at 12-15. As set forth in greater detail above, the evidence at this stage supports that the

RLA governs this dispute, that BMWED’s proposed strike constitutes unlawful self-help and

violates its duty under 45 U.S.C. § 152, and that the FRSA does not protect BMWED’s proposed

conduct. Accordingly, the Court finds Union Pacific has shown a likelihood of success on the

merits of its claims for injunctive relief and declaratory judgment.

       Second, the movant must “demonstrate that irreparable [harm] is likely in the absence of

an injunction.” Sierra Club v. U.S. Army Corps of Eng’rs, 645 F.3d 978, 992 (8th Cir. 2011)

(emphasis in original) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 192 S. Ct.

365, 172 L. Ed. 2d 249 (2008). “[I]rreparable harm occurs when a party has no adequate remedy

at law, typically because its injuries cannot be fully compensated through an award of damages.”

Grasso Enters., LLC v. Express Scripts, Inc., 809 F.3d 1033, 1040 (8th Cir. 2016) (quoting Gen.

Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009)). “Loss of intangible

assets such as reputation and goodwill can constitute irreparable injury.” United Healthcare Ins.

Co. v. AdvancePCS, 316 F.3d 737, 741 (8th Cir. 2002) (citing Gen. Mills, Inc. v. Kellogg Co., 824

F.2d 622, 625 (8th Cir. 1987)).

       Here, Union Pacific has presented concrete evidence that it is likely to suffer harm in the

absence of an injunction. As set forth above, Powers’s declaration and testimony substantiates that

a work stoppage of Union Pacific’s services would impact critical U.S. industries and cause severe




                                                 26
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 27 of 30 - Page ID # 502




and irreparable financial loss in the range of millions of dollars in lost revenue and business

opportunities. Filing 8-1 at 1-6.

        Third, the court must assess whether the “balance of equities so favors the movant that

justice requires the court to intervene to preserve the status quo until the merits are determined.”

Dataphase, 640 F.2d at 113. To determine the harms that must be weighed, the Eighth Circuit has

looked at the threat to each of the parties’ rights that would result from granting or denying the

injunction. Baker Elec., 28 F.3d at 1473. A Court also must consider the potential economic harm

to each of the parties and to interested third parties. Id.

        As discussed above, the purpose of the RLA and of the requested injunctive relief is to

protect the status quo while CBA negotiations are ongoing. The risk of harm to Union Pacific in

allowing an unlawful strike outweighs the harm to BMWED in not allowing it to pursue self-help

in order to gain the additional COVID-19 accommodations it seeks.

        Lastly, the Court concludes that the public interest favors issuance of a preliminary

injunction as well. As previously stated, the threatened strike could have severe repercussions for

numerous individuals and industries which rely on railroad transportation. Thus, the public interest

favors maintaining the status quo and avoiding major disruption to the nation’s rail lines.

                                                 E. Bond

        The NLGA requires the party granted a preliminary injunction order to post a bond:

        No temporary restraining order or temporary injunction shall be issued except on
        condition that complainant shall first file an undertaking with adequate security in
        an amount to be fixed by the court sufficient to recompense those enjoined for any
        loss, expense, or damage caused by the improvident or erroneous issuance of such
        order or injunction, including all reasonable costs (together with a reasonable
        attorney’s fee) and expense of defense against the order or against the granting of
        any injunctive relief sought in the same proceeding and subsequently denied by the
        court.

29 U.S.C. § 107(e).

                                                   27
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 28 of 30 - Page ID # 503




       At the hearing on the motion for temporary restraining order, the Court heard argument on

the amount of the bond to be posted. Union Pacific argued a bond of $500 or $1,000 would be

sufficient. BMWED did not advocate for any specific higher amount. Having determined the

issuance of a preliminary injunction in Union Pacific’s favor is warranted, and given BMWED did

not present evidence or make argument seeking a higher bond amount under the present

circumstances, the Court concludes a bond in the amount of $1,000 remains adequate to satisfy

the purposes of Section 107(e), and thus the $1,000 bond Union Pacific previously posted is

continued.

                                        III. CONCLUSION

       The Court concludes Union Pacific’s request for a Preliminary Injunction should be

granted. Accordingly,

       IT IS ORDERED:

             1. Plaintiff’s Motion for Preliminary Injunction (Filing 6) is granted as follows:

             2. Defendant and its officers, members, agents, successors, deputies, servants, and

                employees, and all persons acting by, with, through or under Defendant or by and

                through Defendant’s orders, directions or requests, and all others acting in concert

                or participation with Defendant are enjoined and restrained from, in any manner or

                by any means

                    a. directing, calling, causing, approving, authorizing, instigating, conducting,

                        threatening, continuing, encouraging, inducing or engaging in any strike,

                        self-help, sickout, concerted refusal to bid on advertised assignments,

                        absenting themselves from work, slowdown, work stoppage, refusal to

                        work, job action, picketing, or refusal to cross a picket line at or outside of



                                                  28
8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 29 of 30 - Page ID # 504




                  the premises of or against Union Pacific, and any and all acts of any kind

                  whatsoever, in furtherance or support thereof;

              b. interfering in any manner with any person employed by Union Pacific while

                  that person is performing his or her work and duties for the carrier;

              c. seeking to resolve their major dispute with Union Pacific by any means

                  (including picketing, patrolling or economic pressure of any kind against

                  Union Pacific or any of its corporate affiliates or any person doing business

                  with them, or any of them) other than by pursuing the collective bargaining

                  and mediation procedures contained in the Railway Labor Act;

              d. otherwise interfering with the normal business operations of Union Pacific.

       3. Defendants are directed to notify all officers and employees under their jurisdiction

          of this Preliminary Injunction; take all steps within their power to halt any strike,

          self-help, sickout, concerted refusal to bid on advertised assignments, slowdown,

          work stoppage, refusal to work, job action, picketing, and refusal to cross a picket

          line and to prevent such actions from occurring or continuing if commenced against

          Union Pacific; and take all steps necessary to encourage and ensure compliance

          with the terms of this Order;

       4. Pursuant to 29 U.S.C. § 107(e), NECivR 65.1.1, and the provisions of this Order,

          the Court continues the $1,000 bond previously posted by Plaintiff, Union Pacific

          Railroad Company; and

       5. This preliminary injunction will remain in effect for the pendency of the present

          case unless rescinded or otherwise modified by the Court.




                                           29
 8:20-cv-00516-BCB-MDN Doc # 39 Filed: 01/07/21 Page 30 of 30 - Page ID # 505




DATED this 7th day of January, 2021.

                                            BY THE COURT:



                                            _______________________
                                            Brian C. Buescher
                                            United States District Judge




                                       30
